Citation Nr: 1817331	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1983 with additional periods of reserve duty from January 1983 until February 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a March 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was most recently before the Board in September 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately another remand, with ensuing delay, is required in the instant case.  In the September 2017 remand, the Board noted that a previous VA examination did not consider whether the Veteran suffers from an undiagnosed Gulf War illness manifested by shortness of breath.  The Board instructed that the Veteran be provided a new VA examination and, if no diagnosis of a respiratory disorder can be rendered, an opinion be obtained regarding an undiagnosed illness resulting from Persian Gulf service.  

While the Veteran was provided a VA examination in October 2017, it does not comply with the Board's remand instructions.  In this regard, the VA examiner again noted that the Veteran has no current lung condition, and there is no evidence of a pulmonary cause for the Veteran's dyspnea, but the examiner does not offer an opinion regarding an undiagnosed illness related to Gulf War service.  As such, a remand is required to ensure substantial compliance with the September 2017 Board remand.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the VA examiner who conducted the October 2017 VA respiratory examination or, if not available, to another examiner with the appropriate expertise.  If the examiner determines that another physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including this REMAND, is to be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed, and the findings reported in detail. 

Following a review of the claims file, and examination of the Veteran if conducted, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's shortness of breath complaints are an undiagnosed illness resulting from his Persian Gulf service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be provided without resort to speculation, the examiner must explain why a conclusion could not be reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



